Citation Nr: 9932233	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  93-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
scars, residuals of a shrapnel wound to the left arm and 
forearm.

2.  Entitlement to an increased (compensable) evaluation for 
scars, residuals of a shrapnel wound to the left leg. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in July 1991 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In March 1995 and December 1997, the Board remanded this case 
to the RO for further development of the evidence.  The case 
was most recently returned to the Board in September 1999.  
The Board notes that, while the case was in remand status, a 
rating decision in March 1999 granted service connection for 
tinnitus in the right ear, and a rating decision in 
August 1999 granted an evaluation of 100 percent for post-
traumatic stress disorder.       


FINDINGS OF FACT

1.  Scars on the left arm and forearm, residuals of a 
shrapnel wound, are asymptomatic and are not productive of 
any functional loss.  

2.  Scars on the left leg, residuals of a shrapnel wound, are 
asymptomatic and are not productive of any functional loss.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for scars on 
the left arm and forearm, residuals of a shrapnel wound, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.73, 4.118, Diagnostic Codes 5305, 5307, 7804, 7805 
(1999).

2.  The criteria for a compensable evaluation for scars on 
the left leg, residuals of a shrapnel wound, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.73, 4.118, 
Diagnostic Codes 5312, 7804, 7805. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is in effect for scars, residuals of 
shrapnel wounds to the left arm and forearm and scars, 
residuals of a shrapnel wound to the left leg.  Both 
disabilities have been evaluated as noncompensably disabling, 
and the veteran is seeking compensable ratings.  The Board 
finds that his claims are well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

VA X-rays in June 1975 showed four metallic foreign bodies in 
the soft tissues of the left arm and no abnormality of the 
left leg.  

In a statement received in January 1978, the veteran said 
that his left upper arm and left tibia were "extremely 
painful when in motion" and had caused him to miss work.  

At a VA orthopedic examination in February 1978, the veteran 
complained of constant pain in the left shin; when he would 
swing a baseball bat, he had pain in the left armpit.  On 
examination, scars on the left arm and forearm were healed, 
nonadherent, and nonsymptomatic.  There was no muscle atrophy 
or weakness of the left upper extremity.  Motion of the neck, 
back, shoulders, and upper extremities was normal.  

A 1/2-inch-in-diameter shell fragment wound scar on the 
anterior aspect of the mid portion of the left leg was 
healed, nonadherent, and nonsymptomatic.  On light palpation, 
the veteran complained of discomfort of the underlying shin, 
but there was no palpable irregularity of the tibial crest.  
The knees and ankles were strong, stable, and symptom-free.  
There was no muscular atrophy or weakness of either lower 
extremity.  

Diagnoses included:  Scars of a shell fragment wound, left 
arm and forearm, healed, nonsymptomatic, with retained 
foreign bodies of the left arm; and scars of a shell fragment 
wound, anterior aspect of the left leg, healed, 
nonsymptomatic, with underlying shin tender.  

At a VA orthopedic clinic in July 1980, the veteran, who had 
been performing hard labor, complained of occasional 
discomfort in the left leg with activity.  On examination, 
range of motion of the left leg was normal, with no 
paresthesia or motor defects.  The impression was multiple 
scars due to shrapnel wounds, with occasional discomfort with 
activity.  

At a VA examination in July 1983, the veteran complained that 
his left leg hurt on prolonged standing, and his left arm 
hurt with lifting or reaching above the head.  On 
examination, a scar just below the left axilla was slightly 
tender to palpation; a scar at the middle third of the left 
pretibial surface was adherent to underlying tissue and 
tender to palpation.  All other scars on the left upper 
extremity and left lower extremity were nontender, 
nonadherent, soft and pliable.

At a VA examination in July 1988, the veteran complained of 
occasional tenderness and pain in the area of a 1 1/2 inch by 
2 1/4 inch flat scar 6 inches below the inferior pole of the 
left patella.

In October 1990, the veteran complained of aching pain in the 
area of a shrapnel wound to the left shin.  Scars on the left 
upper extremity and left lower extremity were soft and 
nontender, but mildly hypesthetic.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

Residuals of shrapnel wounds are rated on the effects of 
injuries to muscles, if any, and the status of scars.  
38 C.F.R. § 4.73, Diagnostic Codes 5305 and 5307 pertain to 
impairment of Muscle Group V and Muscle Group VII of the 
upper extremities, and Diagnostic Code 5312 pertains to 
impairment of Muscle Group XII of the lower extremities.  
38 C.F.R. § 4.118, Diagnostic Code 7804 provides that a 
10 percent rating is warranted for a scar which is tender and 
painful on objective demonstration, and Diagnostic Code 7805 
provides that other scars are rated on the limitation of 
function of the part affected.  

In the veteran's case, the evidence of record does not show 
that the shrapnel wounds he sustained of the left upper 
extremity and left lower extremity caused muscle injuries, 
and the VA examination in February 1978 specifically found no 
muscle weakness or atrophy.  However, the VA examination in 
July 1983 found a scar on the left arm and a scar on the left 
shin to be tender.  Also, although the RO found that scars, 
residuals of shrapnel wounds to the left upper extremity and 
left lower extremity, have not affected the function of those 
parts, the veteran alleged that his left upper extremity and 
left lower extremity became painful on use and that their 
functioning became impaired.  Because none of the VA 
examinations had specifically addressed the question of 
functional loss of the left upper extremity and/or the left 
lower extremity, if any, due to pain, and there had not been 
a recent examination to determine whether any of the 
service-connected scars were tender or painful on objective 
demonstration, the Board remanded this case to the RO in 
December 1997 for another examination.  

With regard to functional loss due to pain, 38 C.F.R. § 4.40 
provides that functional loss may be due to the absence of 
part or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  A part 
which becomes painful on use must be regarded as seriously 
disabling.  

At a VA scars examination in August 1998, the veteran 
complained of on-and-off aching of his left arm and forearm, 
which was not enough to disable him, and on-and-off aching, 
dull pain of the left leg.  There was no swelling or weakness 
of the leg.  X-rays of the left tibia in July 1980 had 
demonstrated no bone or joint abnormality.  X-rays of the 
left arm and forearm in July 1980 had shown no bone or joint 
abnormality.  

On examination, scars on the left upper extremity and left 
lower extremity were flat, pliable, nontender, and 
nonadherent.  There was no keloid.  The color of the scars 
was slightly lighter than normal skin.  None of the scars was 
disfiguring.  There was no limitation of function by the 
scars.  There was no palpable foreign body.  The biceps and 
triceps muscles were normal, bilaterally.  There was no 
swelling or deformity of the elbows.  Range of motion of the 
elbows, knees, and ankles was essentially within normal 
limits.  The strength of the legs was equal.  There was no 
muscle atrophy of the legs.  The veteran could squat with no 
difficulty.  He could walk on his heels and toes.  On 
neurological examination, there were no motor or sensory 
deficits; deep tendon reflexes were two plus.  

The diagnoses were scars of multiple shrapnel wounds on the 
left arm and forearm, currently well healed, with no 
objective evidence of disabling residuals and scar of a 
shrapnel wound on the left anterior shin, healed, with no 
disabling residuals.  

As the scars on the left arm/forearm and left leg are not 
tender or painful on objective demonstration, and as no 
functional loss of the left upper extremity or left lower 
extremity as a residual effect of the shrapnel wounds has 
been found, the Board finds that there is no basis for 
compensable evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.73, 4.118, Diagnostic Codes 5305, 5307, 5312, 
7804, 7805.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).   


ORDER

An increased (compensable) evaluation for scars, residuals of 
a shrapnel wound to the left arm and forearm, is denied.  

An increased (compensable) evaluation for scars, residuals of 
a shrapnel wound to the left leg, is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

